Exhibit 99.1 Marchex Announces Fourth Quarter and Full Year 2016 Results SEATTLE – February 16, 2017 Marchex, Inc. (NASDAQ:MCHX), a mobile advertising analytics company, today announced its financial results for the fourth quarter and full year ended December 31, 2016. Q4 and Full Year 2016 Financial Highlights • GAAP revenue was$28.4 millionfor the fourth quarter of 2016, compared to $34.9 million for the fourth quarter of 2015. GAAP revenue was$129.5 millionfor 2016, compared to $143.0 million for 2015. • GAAP net loss from continuing operations was $5.7 million for the fourth quarter of 2016 or $0.14 per diluted share. For the fourth quarter of 2015, GAAP net income from continuing operations was $1.2 million or $0.03 per diluted share.GAAP net loss from continuing operations was $84.1 million for 2016 or $2.01 per diluted share. For 2015, GAAP net loss from continuing operations was $597,000 or $0.01 per diluted share. Q4 2015 Q4 2016 FY 2015 FY 2016 GAAP Revenue $ million $ million $ million $ million Call-Driven Revenue1 $ million $ million $ million $ million Non-GAAP Results2: Enterprise Revenue3 $ million $ million $ million $ million Call-Driven Adjusted OIBA $ million $ ) million $ million $ ) million Call-Driven Adjusted EBITDA $ million $ ) million $ million $ ) million Cash Balance $ million $ million • Adjusted non-GAAP earnings (loss) per share2 from continuing operations for the fourth quarter of 2016 was ($0.04). For the fourth quarter of 2015, adjusted non-GAAP earnings (loss) per share2 was $0.03.Adjusted non-GAAP earnings (loss) per share2 from continuing operations for 2016 was ($0.16). For 2015, adjusted non-GAAP earnings (loss) per share2 was $0.13. • During the fourth quarter of 2016, YP contributed $6.0 million in Call-Driven Revenue, compared to $9.0 million in the fourth quarter of 2015. During 2016, YP contributed $29.4 million in Call-Driven Revenue compared to $40.2 million in 2015. 1 Call-Driven revenue includes revenue generated from our contracts with YP. 2 Reconciliations of non-GAAP measures are included in the financial tables attached to this press release and we encourage investors to examine the reconciling adjustments between the GAAP and non-GAAP measures. 3 Enterprise Revenue represents Call-Driven revenue excluding revenue generated from our contracts with YP. Strategic Priorities Update • Secure New Enterprise Clients and Grow Existing Relationships. Continued progress with our customer initiatives, including adding 30 new clients in 2016. • Accelerate Product Innovation.Marchex Omnichannel Analytics Cloud launched this month to help marketers connect customer conversions driven from all paid media channels – including search, display and video, social and sites – to phone calls made to a business. The results are smarter media spend and lower new customer acquisition costs, higher phone call conversion rates based on optimized media, and increased customer conversion and revenue to businesses. This integrated solution gives marketers a full and accurate understanding of which marketing activity is most successful to optimize overall marketing spend and ROI for industries that rely heavily on phone calls to schedule appointments and close sales, such as insurance, automotive, travel, and cable.
